Citation Nr: 1019773	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling from September 22, 2005, to April 8, 2007, and as 
30 percent disabling since April 9, 2007.

2. Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968, with awards and decorations to include the Vietnam 
service Medal with one device, Vietnam Campaign Medal with 
device, and the Bronze Star with Combat V. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 10 percent rating, 
effective September 22, 2005.  The Veteran testified before 
the Board in May 2009.  In October 2009, the Board remanded 
the claim for additional development. 

A December 2007 rating decision increased the rating for PTSD 
from 10 percent to 30 percent disabling, effective April 9, 
2007.  However, as that grant does not represent a total 
grant of benefits sough on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center is Washington, D.C.


FINDING OF FACT

Since September 22, 2005, when service connection became 
effective, the Veteran's PTSD was productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

CONCLUSION OF LAW

Since September 22, 2005, the effective date of service 
connection, the criteria for an increased rating of 50 
percent, but not more, for PTSD, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

On December 2005 VA examination, the Veteran reported that he 
had not previously undergone any psychiatric treatment for 
his PTSD.  His PTSD symptoms included recurrent nightmares 
and night sweats, poor sleep, intrusive thoughts, 
hypervigilence, avoidance of stimuli that would trigger 
memories of Vietnam, trouble getting along with people who 
had not been to Vietnam, and past anger management problems. 

With regard to his social history, the Veteran reported a 
normal childhood, and a good relationship with his brother.  
However, he did not complete high school.  He resided with 
his third wife, to whom he had been married for 14 years.  
The marriage was stable, though the two shared only a few 
interests.  He felt that the marriage was successful due to 
his sobriety.  His previous marriages had ended he felt 
because of his alcoholism.  He had two children from a 
previous marriage with whom he had a good relationship.  He 
had a number of close friends who had served in Vietnam, and 
felt he was able to talk to most anyone, though he didn't 
like to get particularly close to others.  

With regard to his occupational history, the Veteran reported 
that he was a self-employed plumber for a number of years.  
He did not feel that he was able to work with others and 
enjoyed being his own boss.  He had been down-sizing the 
business in the previous ten years and planned to retire in 
the next few years.  He was having trouble with the physical 
rigors of being a plumber.  

On mental status examination, he appeared causally dressed 
and well groomed.  He was polite and cooperative.  There was 
no impairment to thought process or communication.  There was 
no evidence of hallucination or delusions.  His speech was 
normal, and he denied any suicidal or homicidal ideations.  
There was no evidence of obsessive or ritualistic behavior.  
His mod was slightly anxious veiled with humor.  

Based upon the above, the examiner diagnosed the Veteran with 
chronic PTSD.  A GAF score of 65 was assigned.  The examiner 
explained that although the Veteran's experience in Vietnam 
caused social and occupational impairments, he nonetheless 
was able to have a stable marriage and fairly stable 
occupation.  Therefore, the impairment was classified as mild 
to moderate. The examiner remarked that as the Veteran 
approached retirement, his symptoms possibly would be 
exacerbated. 

VA treatment records reflect that the Veteran began to 
receive counseling for his PTSD in December 2006.  On in-take 
evaluation, the Veteran reported having poor sleep, 
nightmares, high anxiety, depression, irritability, and an 
explosive temper.  He reported that he avoided thoughts, 
feelings, and conversations about Vietnam.  He had trouble 
remembering some events that occurred in Vietnam.  He had a 
loss of interest in is past hobbies.  He had trouble relating 
to others and trouble expressing love.  His symptoms were 
assessed as severe.  

With regard to his employment history, the Veteran reported 
that he and his father worked together for 19 years until his 
father passed away, and then he took over the business.  He 
had four jobs prior to his current position.  With regard to 
his legal history, he reported that he had previously been 
arrested for driving under the influence of alcohol and, soon 
after coming home from Vietnam, was involved in fights.  He 
currently drank alcohol.  

Mental status examination revealed a neat appearance, 
appropriate speech and affect, and good judgment.  His manner 
was defensive, and his motor activity was tense and agitated.  
His memory function was impaired. 

In January 2007 and in February 2007, the Veteran reported 
that his PTSD was aggravated by the Iraq War because of its 
similarity to the Vietnam War.  The Veteran reported 
increased awareness of his anxiety.  He also felt depressed 
and noticed an increase in his anger and irritability.  

A June 2007 narrative statement completed by the Veteran's VA 
social worker indicates that the Veteran continued to receive 
psychotherapy, and he took medication for anxiety and sleep 
problems, first prescribed in the 1990s.  The Veteran 
struggled with severe guilt, intrusive thoughts, nightmares 
on a weekly basis, and flashbacks on a monthly basis.  He was 
very affected by events that triggered memories of the war, 
including physiological reactions.  He had difficulty 
concentrating, an exaggerated startle response, withdrew from 
others unless communication was necessary, and had a 
restricted range of affect.  The Veteran reported on a number 
of occasions that when he was first employed in an 
apprenticeship following his service, he was on probation 
because he could not get along with his peers.  Going into 
business with his father was the only way he could make a 
living.  He reported that he would get angry with his 
employees, and no longer hired anyone to work with him.  He 
also had a short fuse with his clients, damaging his 
business.  He had begun to go into debt for the business, and 
was unable to make the business profitable due to his PTSD 
symptoms.  He was also experiencing moments of confusion in 
his work, and an inability to decide whether to close his 
business.  

VA treatment records reflect that in October 2007, the 
Veteran refused to partake in group counseling because he did 
not want to be around other people.  He reported that he was 
having intrusive thoughts about the war each day, with panic 
attacks at least twice a week.  He had nightmares each night, 
as well as a general sense of increased anger, especially 
when he was driving for work.  

On November 2007 VA psychiatric examination, the Veteran 
reported that he often thought about how the Vietnam War 
changed his life.  He was having nightmares three to four 
times per week.  He was experiencing auditory hallucinations 
in which he would hear people talking, but denied visual 
hallucinations.  He had stopped drinking alcohol in September 
2007.  His angry outbursts had decreased in the previous 
year.  He reported that thinking about the Vietnam War was 
taking a toll on his health.  However, he stated that he had 
developed good coping skills.  He was no longer taking 
psychiatric medication.  

With regard to his social history, he reported that he and 
his wife did not get along well and did not have many similar 
interests.  In fact, he lived on one side of the home, and 
she lived on the other, creating separated lives.  

With regard to his occupational history, the Veteran reported 
that he was only working part-time because of his physical 
limitations.  He had angry outbursts toward his contractors, 
but the contractors were used to working with the Veteran and 
able to handle the outbursts.  

Mental status examination revealed that the Veteran was alert 
and oriented.  He was properly groomed and was a good 
historian.  His affect was appropriate, his thought process 
was linear and somewhat tangential.  There was no unusual 
thought content.

Based upon the above examination, the examiner diagnosed the 
Veteran with PTSD, with symptoms that appeared to be similar 
since the last VA examination.  A GAF score of 61 was 
assigned.  

A February 2008 psychology note reflects that the Veteran was 
experiencing flashbacks and nightmares frequently.  He was 
taking sleep medication, but refused to take anxiety 
medication due to the side effects.  He was hoping to receive 
social security benefits soon, which he hoped would lighten 
his workload.  He was sensitive to noise and was 
hypervigilent. He had begun to drink alcohol again.  
Mental status examination revealed that he was casually and 
appropriately dressed.  His eye contact was fair.  He smiled 
readily and engaged in conversation.  His speech was 
articulate and spontaneous with normal rate and rhythm.  His 
though content and processes were appropriate.  His attention 
span and orientation were adequate.  His memory was intact.  
The diagnoses was PTSD, chronic, combat.  A GAF score of 65 
was assigned.  

VA treatment records dated in late February 2008 reflect that 
the Veteran was depressed most of the time.  He was tired all 
the time and did not feel like doing much activity.  He 
didn't want to be around people anymore because of the effort 
it took to socialize.  He felt disgusted with life and with 
the VA.  He felt anxious and confused much of the time.  The 
Veteran's social worker stated that, based upon the above 
symptoms and his knowledge of the Veteran, a GAF score of 49 
was appropriate.  

VA treatment records dated from April 2008 to October 2008 
show that the Veteran was receiving about four hours of sleep 
per night.  He stated that he was no longer employed because 
his contractor fired him.  He had only had one small job 
since that time.  He was waiting for his social security 
early retirement to be approved.  He reported that he kept a 
loaded gun in every room and would take a gun with him when 
he would get up and check the house for intruders.  The only 
way that he could relax was to sit in his garden or work in 
his garden.  He also planned fishing trips and daydreamed 
about fishing.  He generally felt overwhelmed and no longer 
cared about his appearance.  He stated that his wife was the 
one who kept him neat and clean.  He was having memory 
problems while on the job, causing him to create a flawed 
work product.  He had trouble remembering when his counseling 
appointments were scheduled.  By October 2008, the Veteran 
reported that his interests in canning and gardening were 
beginning to wane.  He was having crying spells.  He was 
drinking a bottle and a half of wine each night with dinner.  
Since he stopped working, he was staying at home.  Despite 
those reports, mental status examination was normal except 
that the Veteran seemed tense.  His mood, affect, and speech 
were normal.  He was cooperative and articulate.  A GAF score 
of 65 was assigned. 

At his May 2009 hearing before the Board, the Veteran stated 
that he did not like to go outside at night because it 
reminded him of Vietnam, as though enemies were near by.  He 
was receiving social security benefits because he was unable 
to make a living as a plumber.  He reported that he and his 
wife lived in separate duplexes that were attached, making it 
so that they lead different lives.  They only shared a few 
meals together and their relationship was more like friends 
than spouses.  He stated that their marriage went downhill 
when he started having PTSD symptoms and did not want to go 
out with friends.  His interested included watching birds, 
gardening, and being with his cats.  He stated that he had a 
short fuse, but was working on his road rage.  

In September 2009, the Veteran reported that he was "doing 
okay."  His sleep pattern had slightly improved.  He had 
"weird" dreams almost every night.  He enjoyed working in 
his garden feeding the deer and taking care of his pond.  At 
that time, a GAF score of 60 was assigned.  

On December 2009 VA psychiatric examination, the Veteran 
reported that he had recurrent distressing thoughts about 
Vietnam, recurrent nightmares of war events, and 
psychological distress at internal and external cues that 
symbolized or resembled Vietnam.  He tried to avoid thoughts, 
feelings, or conversations related to Vietnam.  He had less 
interest in participating in activities, had a sense of 
foreshortened future, and felt detached or estranged from 
others.  He was very reclusive and had trouble sleeping.  

With regard to his social history, the Veteran reported that 
although he and his wife lived in separate parts of the home, 
they had a supportive friendship.  He was not close to his 
two children, though his daughter had started checking in 
with him.  He almost never left the home and had no social 
contacts.  He drank a six-pack of beer each day and thought 
about Vietnam most days.  

Mental status examination revealed that the Veteran was 
appropriately dressed.  His psychomotor activity was tense.  
His speech was unremarkable and his attitude was cooperative.  
His affect was constricted and his mood was anxious.  He was 
oriented in all three spheres.  He was pre-occupied with 
certain topics, but had adequate judgment and thought 
process.  He acted appropriately and did not endorse suicidal 
or homicidal ideations.  

Based upon the above examination, the examiner diagnosed the 
Veteran with PTSD and alcohol abuse.  A GAF score of 55 was 
assigned.  The examiner explained that although the Veteran 
seemed to struggle with depression in the VA counseling 
notes, he did not meet the criteria for a diagnosis of 
depression at the time of examination.  She felt that some of 
his symptoms might be complicated by his alcohol abuse.  He 
tried to numb his mind with alcohol.  The examiner determined 
that the Veteran was not totally occupationally or socially 
impaired due to his PTSD.  The examiner also stated that the 
Veteran's PTSD symptoms did not result in deficiencies in 
most areas.  

On December 2005 VA examination, the Veteran was assigned a 
GAF score of 65. A February 2008 psychology note assigns a 
GAF score of 49.  In October 2008, a GAF score of 65 was 
assigned.  The November 2008 VA examination assigned a GAF 
score of 61. Then, on December 2009 VA examination, a GAF 
score of 55 was assigned. The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned.  The 
percentage rating is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126 (2009); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51 and 60 generally 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 65 generally reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that an initial 50 percent rating is 
warranted for PTSD since September 22, 2005, when service 
connection became effective.  The evidence demonstrates that 
the Veteran's PTSD has been productive of occupational and 
social impairment with reduced reliability and productivity.  
His PTSD symptoms have impacted his ability to continue the 
success of his small business.  Due to his anger, 
irritability, and confusion, he has had trouble hiring 
employees, maintaining good relations with contractors, and 
remembering how to complete his job.  He has also been shown 
to have become reclusive, and rarely socializes with anyone, 
including Vietnam veterans.  His relationship with his wife 
is strained, and he has little contact with his children.  In 
addition, the Veteran experiences panic attacks on a weekly 
basis, and has noticed impairment of short-term and long-term 
memory.  He has disturbances of motivation and mood, and has 
lost interest in some of his hobbies.  He has trouble 
relating to those around him, and in building and maintaining 
his plumbing business.  

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
The Veteran has not been shown to have deficiencies in most 
areas, as he was described by each VA examiner as arriving 
appropriately dressed and groomed, with the ability to 
cooperate and speak effectively during the interview.  The 
Veteran himself has reported that he developed coping 
mechanisms to deal with his PTSD symptoms.  With regard to 
his social relationships, although he and his wife lead 
separate lives, they continue to inhabit the same home and 
have a friendship that has been described as supportive.  
They enjoy some meals together and she makes sure that he is 
well-groomed.  He has also been able to enjoy some solitary 
leisure pursuits, such as fishing, gardening, and being with 
his cats.  Nor has he been shown to have obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  Therefore, the Board finds 
that a rating in excess of 50 percent is not warranted for 
the period being rated.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1) (2009).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's PTSD, but, as discussed above, findings 
supporting a rating in excess of 50 percent have not been 
documented.  Further, the Veteran has not been hospitalized 
for his PTSD.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for PTSD is not 
warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The weight of the 
credible evidence demonstrates that since September 22, 2005, 
when service connection became effective, the Veteran's PTSD 
has continuously been 50 percent disabling, but no higher.  
The Board has resolved all reasonable doubt in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for PTSD 
arose from his disagreement with the initial rating assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in December 2005, November 2007, and December 
2009.  The Veteran has not reported receiving any other VA or 
private treatment for his PTSD, aside from that which is 
already of record.  Accordingly, all pertinent clinical 
records have been associated with the claims file.  In 
addition, the Veteran had the opportunity to testify before 
the Board.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial 50 percent rating, but not higher, for PTSD is 
granted.  


REMAND

On VA examination in December 2009, the Veteran asserted that 
his service-connected PTSD interferes with his ability to 
maintain gainful employment.  The Board interprets that 
statement as raising a claim for total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU 
claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  When evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability.  Here, the Veteran 
raised the issue of entitlement to TDIU while challenging the 
rating for his PTSD.  Therefore, his TDIU claim is part of 
his PTSD claim and the Board has jurisdiction over both 
issues. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating PTSD by this decision, and a 10 percent 
rating for bilateral hearing loss, for a combined disability 
rating of 60 percent.  The Veteran has no other service-
connected disabilities.  Accordingly, he does not meet the 
schedular requirements for a TDIU rating.  38 C.F.R. 
§ 4.16(a) (2009).  Therefore, the issue is whether the 
Veteran's service-connected disabilities nevertheless 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

In this regard, the Board finds that the record requires 
clarification.  The record reflects that the Veteran was a 
self-employed plumber for over 30 years.  He ran the business 
with his father until his father passed away, and then took 
over from that point on.  However, in recent years, the 
Veteran found that as his PTSD symptoms worsened in severity, 
his business was adversely impacted.  He would become 
agitated by his suppliers, had road rage, had trouble getting 
along with his employees and clients, and also found that he 
could not remember how to complete certain plumbing tasks.  
He was unable to maintain a relationship with a contractor, 
was subsequently fired, and then could not find enough work 
to continue the business, eventually retiring early.  The 
Veteran has also reported that his ability to work as a 
plumber was restricted by his inability to physically 
complete the tasks.

A VA examiner has yet been asked to render an opinion as to 
the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may 
be present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and 
because it appears that the Veteran is no longer working, the 
prudent and thorough course of action is to afford the 
Veteran an examination on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
service-connected disabilities 
(posttraumatic stress disorder and 
hearing loss), without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims folder 
and the examination report should 
indicate that review.

2.  Then, readjudicate the claim for a 
TDIU rating, including determining 
whether referral of the claim to the 
appropriate department officials under 38 
C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


